Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Notice of Allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.  Claim 1, 19 and 20 have been amended.  Claims 21-24 have been added.  Claims 1- 24 are allowable subject matter.
Reasons For Allowance
3.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  
More specifically for independent claim 1, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“ identify, via a computing device and for a first software application based on a first source code, a second software application, wherein the first software application is dependent on the second software application and wherein each of the first software application and the second software application is configured to execute separately at one or more computing devices and wherein the first software application executes in conjunction with the second software application executing;”

identify, via the computing device and based on the code modification, a code segment of the first source code;
 retrieve, from a repository and based on a machine learning model: 
a code fix for the code segment, and a test case based on the code modification; 
update the code segment by applying the code fix; 2Application No. 16/549,200Docket No.: 007131.02142 Reply to Office Action of 2/02/2021 
merge the updated code segment with the first source code; 
run, via the computing device, the test case on the modified first source code; 
determine, based on running the test case, a first [[an]] outcome for the modified first source code; and 
initiate, based on the outcome, an action related to the first source code.“
More specifically independent claim 19, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“ identifying, via the computing device and based on release notes associated with the first source code, an item type; 
identifying, via the computing device and based on the item type, a code modification to be performed on a second source code associated with a second software application, wherein the second software application is dependent on the first software application and wherein each of the first software application and the second software application is configured to execute separately at one or more computing devices and wherein the first software application executes in conjunction with the second software application executing; 

retrieving, based on a machine learning model and from a repository: 
a code fix for the code segment, and a test case associated with the code modification; 
updating the code segment by applying the code fix; 6Application No. 16/549,200Docket No.: 007131.02142 Reply to Office Action of 2/02/2021 
merging the updated code segment with the second source code; 
running, via the computing device, the test case on the modified second source code; 
determining, based on the running the test case, an outcome for the modified second source code; and 
initiating, based on the outcome, an action related to the second source code.“
More specifically for independent claim 20, the closest prior art of records, do not disclose nor in combination with other prior art of record render obvious the claimed 
“ identify, via a computing device and for a first software application based on a first source code, a second software application, wherein the first software application is dependent on the second software application and wherein each of the first software application and the second software application is configured to execute separately at one or more computing devices and wherein the first software application executes in conjunction with the second software application executing; “
“ identify, via the computing device and based on the parsing the release notes, a code modification to be performed; 

retrieve, based on a machine learning model: a code fix for the code segment, and 7Application No. 16/549,200Docket No.: 007131.02142 Reply to Office Action of 2/02/2021 a test case associated with the code modification; 
update the code segment by applying the code fix; 
merge the updated code segment with the first source code; 
run, via the computing device, the test case on the modified first source code; 
determine, based on the running the test case, an outcome for the modified first source code; and 
initiate, based on the outcome, an action related to the first source code. “

Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 19 and 20.  The dependent claims 2-18 and 21-24 being definite, further limiting, and fully enabled by the specification are also allowed.   Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199